Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  September 21, 2012                                                            Robert P. Young, Jr.,
                                                                                          Chief Justice

  145612-3 & (113)(118)(119)(120)(124)                                          Michael F. Cavanagh
  145622-3                                                                            Marilyn Kelly
                                                                                Stephen J. Markman
                                                                                Diane M. Hathaway
                                                                                    Mary Beth Kelly
  MEGAN SMITH, NICOLE KELLY,                                                        Brian K. Zahra,
  ROSHAWNDA WILLIAMS, and NICOLE                                                               Justices
  JOHNSON,
           Plaintiffs-Appellees,
  v                                                    SC: 145612-3
                                                       COA: 309447, 309894
                                                       Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellant.

  _________________________________________/
  MEGAN SMITH, NICOLE KELLY,
  ROSHAWNDA WILLIAMS, and NICOLE
  JOHNSON,
           Plaintiffs-Appellants,
  v                                                    SC: 145622-3
                                                       COA: 309447, 309894
                                                       Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  supplement record are GRANTED. The motion to strike is DENIED. The applications
  for leave to appeal the June 26, 2012 judgment of the Court of Appeals are considered.
  We direct the Clerk to schedule oral argument on whether to grant the applications or
  take other action. MCR 7.302(H)(1). At oral argument, the parties shall address:
  (1) whether the defendant properly implemented the 60-month limitation on Family
  Independence Program cash assistance benefits without rulemaking under the
  Administrative Procedures Act (MCL 24.201 et seq.), and (2) whether the defendant had
  the authority to implement the 60-month limitation on Family Independence Program
                                                                                                               2

cash assistance benefits and whether this limitation conflicts with any provisions of the
Social Welfare Act (MCL 400.1 et seq.). The parties may file supplemental briefs within
35 days of the date of this order, but they should not submit mere restatements of their
application papers.

       The motion for leave to file brief amicus curiae is GRANTED. Other persons or
groups interested in the determination of the issues presented in this case may move the
Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2012                  _________________________________________
       t0919                                                                 Clerk